PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mohr, Calvin
Application No. 16/576,207
Filed: 19 Sep 2019
For: TORSION SPRING ADJUSTMENT ASSEMBLY FOR A FINGER WHEEL RAKE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the Entity Status Notice filed October 25, 2021, which is being treated as a request for acceptance of a fee deficiency submission under 37 CFR 1.29(k).   

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is hereby ACCEPTED. Accordingly, status as a micro entity has been removed and any future fee(s) submitted must be paid at the small entity rate.

Inquiries related to this communication should be directed to the undersigned at (571) 272-2991  




/TERRI S JOHNSON/Paralegal Specialist, OPET